     Case 3:19-cv-00623-MMD-WGC Document 18 Filed 05/29/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     ANTHONY BROOKS,                                    Case No. 3:19-cv-00623-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8

9     NEVADA DEPARTMENT OF
      CORRECTIONS, et. al.,
10
                                 Defendants.
11

12

13          Before the Court is the Report and Recommendation (“R&R”) of United States

14   Magistrate Judge William G. Cobb recommending that this case be dismissed for Plaintiff

15   Anthony Brook’s failure to submit a second amended complaint correcting the deficiencies

16   of his first amended complaint noted in the screening order. (ECF No. 17.) Plaintiff has not

17   filed an objection to the R&R, although he had until May 25, 2020, to do so. (Id.) The Court

18   will adopt the R&R and dismiss this case.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

22   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

23   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

24   2003) (“De novo review of the magistrate judges’ findings and recommendations is

25   required if, but only if, one or both parties file objections to the findings and

26   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

27   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

28   face of the record in order to accept the recommendation”).
     Case 3:19-cv-00623-MMD-WGC Document 18 Filed 05/29/20 Page 2 of 2


1           The Court finds it unnecessary to engage in de novo review to determine whether

2    to adopt Judge Cobb’s R&R and is satisfied that there is no clear error upon reviewing the

3    docket. Plaintiff was advised that failure to submit a second amended complaint by May

4    2, 2020, would result in dismissal of this case. (ECF No. 16.) That date has long passed,

5    and Plaintiff has provided no such complaint. The Court therefore agrees with the R&R

6    that dismissal of this action is warranted. See Thompson v. Hous. Auth. of City of L. A.,

7    782 F.2d 829, 831 (9th Cir. 1986) (recognizing that district courts have the inherent power

8    to control their dockets and “[i]n the exercise of that power, they may impose sanctions

9    including, where appropriate . . . dismissal” of a case); Malone v. U.S. Postal Serv., 833

10   F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to comply with court order).

11          It is therefore ordered, adjudged, and decreed that the Report and

12   Recommendation of Magistrate Judge William G. Cobb (ECF No. 17) is accepted and

13   adopted in full.

14          It is further ordered that this case is dismissed without prejudice.

15          The Clerk of the Court is directed to close this case.

16          DATED THIS 29th day of May 2020.

17

18
                                               MIRANDA M. DU
19                                             CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                                   2
